Filed 12/21/22 P. v. Sipe CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                     A163611
 v.
 HOWARD SYLVESTER SIPE,                                              (Alameda County
                                                                     Super. Ct. No. 164341)
             Defendant and Appellant.


         Defendant Howard Sylvester Sipe appeals a judgment adjudicating him
to be a sexually violent predator (SVP), pursuant to the Sexually Violent
Predator Act (SVPA) (Welf. & Inst. Code, § 6600 et seq.).1 Sipe contends
reversal is required because there is insufficient evidence to support a
current mental disorder that would make it likely he would commit a violent
predatory sexual offense if released. He also asserts reversal is necessary
because the trial court failed to actively ensure that he knowingly and
voluntarily agreed to the nearly 10-year delay in bringing his case to trial.
We find no prejudicial error and affirm the judgment.




        All further undesignated statutory references are to the Welfare and
         1

Institutions Code.
                               BACKGROUND2
      On August 11, 2010, the People filed a petition seeking to commit Sipe
as an SVP. On February 3, 2012, the court found probable cause to believe
that Sipe was an SVP and ordered him held for trial. The matter was
continued for reasons discussed below until September 2, 2021.
      After Sipe waived a jury trial, the matter proceeded as a court trial at
which the following evidence was presented:
A.    State Evidence
      1.    Offenses
      On the evening of May 1, 1980, Sipe, along with Dale Kubik and Virgil
Van Tree, burglarized the residence of 18-year-old K.L. looking for drugs. One
of the men forced K.L. to orally copulate his penis, while Van Tree raped,
sodomized, and placed a sharp object in her vagina and anus. Van Tree also
strangled her. At some point during the assault, K.L. felt her ankles being
tied. Someone also placed a shirt over her face so she was unable to see for a
period of time. Sipe later told a friend that it was his idea to use a lamp cord
to tie up K.L.’s legs. Sipe said he and Kubik left the apartment before the




      2 Sipe requests that we take judicial notice of various psychiatric
reports and articles regarding sex offenders. The Attorney General opposes
the motion on the ground that psychiatric materials constitute neither facts
and propositions that are of such common knowledge that they cannot
reasonably be the subject of dispute nor are they capable of immediate and
accurate determination by resort to sources of reasonably indisputable
accuracy. (Evid. Code, § 452, subds. (g) & (h); In re Andrews (2002) 28 Cal.4th
1234, 1246, fn. 6.) The Attorney General also requests that we take judicial
notice of the appellate record in Sipe v. Superior Court of Alameda County
(July 30, 2021, A162947), in which we summarily denied Sipe’s petition for
writ of mandamus following the trial court’s refusal to dismiss the SVP
petition on timeliness grounds. (Evid. Code, §§ 452, 459.) We deny Sipe’s
request for judicial notice and grant the Attorney General’s request.

                                        2
assault. However, he told his friend that he went back to the apartment to
retrieve a shirt he left behind and saw Van Tree raping K.L.
       On the evening of August 23, 1989, K.G. was walking along a street in
Oakland, working as a prostitute, when Sipe drove up in a van and asked if
she wanted a ride. K.G. said yes and got into the van. Sipe drove to the
Oakland waterfront. He parked, and K.G. agreed to orally copulate him for
$15. She moved to the back of the van and took off her clothes. As she began
to orally copulate Sipe, he “got real funny” and grabbed one of her breasts. He
squeezed her nipple “really hard” and said, “I’m going to show you what pain
is really like now.” Sipe also punched her in the chest. K.G. was terrified,
thinking Sipe might kill or seriously hurt her. She screamed for help and
struggled to get out of the van, but Sipe grabbed her by the hair. K.G.
managed to get out of the van, but only after Sipe had torn out a clump of her
hair. Patrolling police officers observed Sipe chasing K.G., and they arrested
him.
       On the evening of July 12, 1993, Oakland Police Officer Norma Parker
and another officer were dispatched to investigate a report of a beating at a
grocery store parking lot. Witnesses had reported hearing cries for help and a
man saying, “Do you want me to beat you some more?” When Officer Parker
and her partner arrived on scene, people were pointing at a van in the
parking lot. The officers approached the van and heard a woman cry out,
“Help me.” Officer Parker looked through the driver’s side window of the van
and saw Sipe who was naked. A naked woman inside the van, C.S., was
crying hysterically. Officer Parker saw bruises on C.S.’s breasts. C.S. said
Sipe had squeezed her breasts. C.S. pointed to a green bottle and said that
Sipe had used it to penetrate her vagina. Officer Parker also observed a piece
of plywood on the floor of the van that appeared to be wet with urine. C.S.



                                       3
said that Sipe had urinated on her. Sipe did not show any obvious signs of
intoxication.
      On the evening of June 6, 2010, Oakland Police Officer Malcolm Miller
was dispatched to investigate an illegally parked truck near the Oakland
Coliseum. Officer Miller found the truck and walked up to its cab. He
observed Sipe in the driver’s seat and learned that Sipe was on parole. Officer
Miller asked Sipe to step out of the truck, but Sipe seemed reluctant to do so.
When Sipe eventually opened his door, Miller saw that his pants and
underpants were lowered to his ankles. Sipe also was holding a nylon rope.
Sipe said he had been “jerking off” and that he was “horny” and that he often
“jerk[ed] off” in that location. Sipe also said that the rope in his hand was a
power cord for his ankle monitor. Officer Miller eventually realized that the
rope was knotted and inserted into Sipe’s anus. Miller arrested Sipe for
indecent exposure.
      2.    Expert Testimony
      The prosecution presented expert testimony from two psychologists
who routinely performed SVP examinations for the Department of State
Hospitals, Drs. Kathleen Longwell and Harry Goldberg. Longwell and
Goldberg each had conducted more than 1,000 SVP evaluations and each had
testified as an SVP expert around 300 times. Their compensation was not
dependent on the results of their evaluations.
      Each psychologist had evaluated Sipe in 2010, 2020, and 2021. For the
most part, the testimony of Longwell and Goldberg was similar. Each
concluded Sipe met the criteria as an SVP and that he should continue his
hospitalization.
      In preparation for their initial evaluations of Sipe in 2010, both
Longwell and Goldberg had interviewed him for about two hours. Both



                                        4
psychologists gave Sipe several tests to evaluate his mental condition in
2010, including the Hare Psychopathy Checklist (PCL-R), the Static 99R, the
Static-2002R, the Structured Risk Assessment (Forensic Version), and the
Violence Risk Appraisal Guide.3 Sipe’s score of 31 on the PCL-R test, as
administered by Longwell, placed him in the “high” range and suggested the
existence of psychopathy. Sipe’s score of five on the Static-99R test—the most
validated and commonly used test for SVP’s—placed him in the “above
average” range, meaning that he was more likely to commit a violent sexual
offense than 88.7 percent of the sample population. Similarly, Sipe’s score of
five on the Static 2002R test placed him in the “above average” risk category
of the 78th percentile, meaning that he was more likely to reoffend than
22 percent of the sample population, with a 19 percent possibility of
reoffending within five years. Sipe’s score of 24 on the Violence Risk
Appraisal Guide placed him in the eighth highest risk category (out of nine
categories) for committing a violent crime upon release. Sipe’s score of 3.97 on
the Structured Risk Assessment (Forensic Version) similarly placed him in
the “high risk/high need” category. Both psychologists noted that Sipe’s
relatively advanced age of 63 had been taken into account in each of the
tests.4
      Sipe refused to meet with either Longwell or Goldberg in 2020 and
2021, so they based their evaluations for those years on their prior


      3   Goldberg was not questioned about the Violence Risk Appraisal
Guide.
      4 Sipe’s score on the PCL-R test given by Goldberg was 28, slightly
lower than the score of 31 on the PCL-R test given by Longwell. Also, Sipe’s
scores on the Static 99R and Static 2002R tests were fours while his scores on
those tests given by Longwell were fives. But Sipe had told Goldberg that he
had lived with a woman for more than two years, and that factor improved
Sipe’s scores on the latter tests from fives to fours.

                                       5
evaluations, which were updated by additional information they had received
from the state hospital. Both psychologists diagnosed Sipe with three
disorders that predisposed him to the commission of violent and predatory
sex crimes: sexual sadism, antisocial personality disorder (ASPD), and
alcohol use disorder.
      The psychologists opined that the crimes for which Sipe had been
convicted—the violent burglary of K.L.’s apartment and the sexual attacks
upon K.G. and C.S. in his van—were sadistic. The attack on K.L. had
involved not merely forcible rape and oral copulation by Sipe’s cohorts, but
also the insertion of a sharp object into her vagina. Although Sipe was not the
rapist or proven to have been the man who had forced K.L. to orally copulate
him, Sipe was clearly an active participant in the crimes because he had
obtained a lamp cord and tied K.L.’s ankles.
      Sipe also had violently attacked two other women in his van; he had
squeezed both women’s breasts with the intent to inflict “real pain” on them.
Sipe also humiliated C.S. by urinating on her and forcing a beer bottle into
her vagina. Then in 2010, while on parole, Sipe was found half naked in a
truck near the Oakland Coliseum, which displayed an obvious lack of control
over his sexuality.
      The psychologists further noted that Sipe routinely had denied and
minimized his deviant criminal behaviors. Sipe claimed he had not
participated in or witnessed any sexual assault on K.L. during the 1980
burglary of her apartment. He also claimed that K.G. had voluntarily agreed
to provide sex to him in his van, but he insisted that she had suddenly
become hysterical and demanded more money or drugs for her sexual
services. Sipe similarly denied hurting C.S. in the 1993 incident and
masturbating in his truck in 2010.



                                       6
      The psychologists also believed Sipe had not properly addressed his
sexual sadism. They agreed that Sipe might benefit substantially from
Coalinga State Hospital’s sex offender treatment program (SOTP), which has
been shown to reduce the risk of reoffense by as much as 22 to 25 percent.
Sipe had briefly participated in the hospital’s five-module SOTP program, but
he completed only the very short introductory module, and he participated in
the second module only for two months and in a “superficial” manner. Sipe
quit the program and said, “This is not my cup of tea.” Longwell also noted
that SOTP participants may not advance from the second module to the third
module without submitting to both a polygraph examination and a penile
plethysmograph (PPG), which measures the subject’s arousal to various
sexual images to determine the person’s “sexual interest.” Goldberg believed
many offenders do not want to take those tests because they would reveal a
deviant arousal.
      The psychologists explained that the basic characteristics of ASPD
include committing crimes and other offenses with little sense of guilt,
remorse, or empathy for the victims. Longwell was concerned that Sipe
lacked “a sense of right and wrong that would inhibit him from acting on
deviant sexual urges.” Longwell also noted that when Sipe is “caught in a
contradiction” when discussing his prior offenses, “he just sort of reworks the
story” and denies or minimizes his responsibility. Goldberg opined that Sipe’s
psychopathy and sexual deviancy made for a “bad combination,” which
increased his risk of reoffending.
      As to the alcohol use disorder, the psychologists noted that Sipe
admitted having a drinking problem that had resulted in serious
consequences in the past, and that he had attributed his sexual crimes to his
drinking. Sipe’s alcohol use disorder appeared to be in remission because he



                                       7
had little or no ability to drink in the controlled environment of the state
hospital. Longwell thought Sipe would be at a “substantial risk” to resume
drinking if released, given the stresses of independent living. Longwell
believed Sipe, with unrestricted access to alcohol, would be more likely to act
on his sadistic urges if released from confinement.
B.    Defense Evidence
      1.    Dr. Christopher Fisher
      Forensic psychologist Dr. Christopher Fisher evaluated Sipe in 2020,
and concluded he did not suffer from a current mental disorder. Fisher did
not believe Sipe suffered from ASPD. And, in any event, he believed there
was a very low correlation between ASPD and sexual recidivism. Fisher also
did not believe Sipe suffered from Sexual Sadism Disorder. Fisher thought
diagnoses of that disorder had the least reliability of all sexual disorders, and
that experts do not agree on the behavioral indicators that might
substantiate such a finding.
      Based on his review of the available records and in person evaluation,
Fisher did not believe Sipe would return to violent predatory crimes if
released. Fisher acknowledged that Sipe has never been released into the
community without supervision since the time of his arrest in 1993.5 As a
result, any newfound knowledge or insight that Sipe had gained about his
crimes had never been fully tested.
      On cross-examination, Fisher admitted that Sipe had denied helping
his friends attack K.L. or that he had even been present when she was raped.
Fisher acknowledged that he did not believe Sipe’s claims, but he thought



      5Sipe was required to wear an ankle monitor while he was briefly
released on parole in 2010.


                                        8
Sipe was simply “minimizing” his culpability, not lying. Fisher thought that
Sipe’s acknowledgment that K.L. had been violently attacked was a sort of
admission of wrongful conduct, albeit with some minimization of his guilt. As
a result, Fisher believed Sipe’s antisocial traits appeared to have diminished
as he grew older. Fisher acknowledged that Sipe had tied up K.L.’s ankles
with a cord and that one of his friends had inserted a sharp object into her
vagina and anus. Fisher nonetheless did not believe that Sipe had
participated in the attack on K.L. for the purpose of sexual gratification.
      As to the incident in his van with K.G. in 1989, Fisher said that Sipe
had admitted that he had picked her up, believing she was a prostitute. Sipe
told Fisher that he and K.G. had agreed upon a price for sex, and that he had
squeezed her breasts without intending to hurt her. Sipe also said that K.G.
had become hysterical and demanded more money. Sipe denied pulling K.G.’s
hair or otherwise trying to hurt or restrain her. Fisher said he believed no
criminal charges had been filed against Sipe in that case, so he could not
know whose version of events was accurate— Sipe’s or K.G.’s. Fisher
acknowledged that Sipe had not shown any remorse over the incident, but
Fisher believed Sipe’s overall conduct in the incident reflected drunken anger
rather than sexual sadism.
      As to the incident in Sipe’s van with C.S., Fisher said that Sipe had
admitted squeezing her breasts and vagina, but Sipe denied any intention to
hurt her. Sipe also insisted that he had neither urinated on her nor forced a
beer bottle into her vagina. Instead, Sipe said he had spilled beer on the floor
of the van and that he had told C.S. to use the bottle to masturbate herself,
and had masturbated her with it himself. Fisher said he thought that Sipe
had not “been entirely honest,” but Fisher again said that Sipe’s actions were
based on drunken anger rather than sadism. The prosecutor questioned



                                       9
Fisher’s basis for concluding that Sipe was in a state of drunken anger.
Fisher responded that he inferred Sipe was drunk from testimony that Sipe
and C.S. had been drinking at a bar for an hour beforehand, and continued
drinking beers in the back of the van. He believed there was evidence from a
friend that Sipe was more prone to anger when he was drunk, and Fisher
surmised that Sipe could have been angered by his inability to obtain an
erection. Fisher added that even if Sipe had urinated on C.S., the urination
was just “another consequence of this ridiculous scenario playing out in the
van,” i.e, “just one other example” of Sipe’s “disregard for other people when
he was drunk.” Fisher also thought that even if Sipe had pushed a beer bottle
into C.S.’s vagina (or forced her to insert the bottle into herself), any
satisfaction he derived from that act would have been based on its sexual
nature, rather than on any pain or humiliation she might have felt.
      2.    Dr. Alan Abrams
      Dr. Alan Abrams, a board-certified psychiatrist and licensed attorney,
found “many holes” in the evaluations prepared by Dr. Longwell and Dr.
Goldberg. Due to COVID-19, Abrams interviewed Sipe by videoconference.
He also had reviewed about 4,000 pages of Sipe’s medical and legal history.
Abrams did not contact anyone at the state hospital about Sipe, nor did he
have access to any police or probation reports about Sipe’s crimes, but he had
information in Sipe’s prior SVP evaluations that quoted from those reports.
Based on his review of the records and his interview, he concluded that Sipe
did not suffer from a qualifying mental disorder for SVP status and was not
predisposed to commit a predatory sex crime in the future.
      Abrams recognized that Sipe had a serious alcohol abuse problem, but
he considered it significant that Sipe had not suffered an alcoholic relapse
while on parole briefly in 2010. Abrams also noted that Sipe had not shown



                                        10
any propensity to drink alcohol while in custody. Abrams believed some
mental disorders disappear or diminish over time. Thus, he did not consider
Sipe’s prior crimes of sexual violence to be especially noteworthy in assessing
the presence of a current mental disorder that would predispose him to
reoffend in the future.
      Abrams did not believe Sipe had ever suffered from sexual sadism. He
rejected the state experts’ diagnosis of that disorder, finding that Longwell
and Goldberg had “made the unwarranted assumption” that such a disorder
is a lifelong condition. Abrams believed Sipe’s criminal record reflected
violent sex acts, but the violence was not an essential element of his sexual
arousal. He attributed Sipe’s conduct to generalized anger rather than
sadism.
      On cross-examination, Abrams acknowledged that he had not reviewed
the police reports and other documents describing Sipe’s predicate offenses.
Instead, Abrams relied on the reports prepared by other experts. As to C.S.,
he said he could not conclude that the liquid in the van was urine because it
had not been scientifically tested. More importantly, even if Sipe had
urinated on the victim, Abrams said that this single fact would not affect his
diagnosis.
      As to the incident with K.L., Abrams acknowledged “obvious
contradictions” between Sipe’s claims of relative innocence and the contrary
evidence. Nonetheless, Abrams “could not address those differences” at
length, and they did not in any event appear “dramatic.” Abrams thought
there was “only a scintilla of evidence” that Sipe had been involved in the
1980 rape of K.L. He agreed that Sipe’s participation in the burglary was
despicable, but he saw no evidence that it was sadistic.




                                      11
         Abrams thought Sipe’s 2010 parole violation was not relevant to the
issue of Sipe’s predisposition to commit a future violent sex crime. Abrams
thought there was some possibility that Sipe could have been properly
diagnosed with ASPD in the past, but he did not believe Sipe met the criteria
for ASPD when he evaluated him.
         3.    State Hospital Employees
         Two employees at Coalinga State Hospital also testified on Sipe’s
behalf. They both attested to Sipe’s appropriate behavior while detained
there.
C.       Trial Court Ruling
         The trial court found the allegations of the petition to be true, and that
Sipe met the criteria for certification as an SVP. When rendering its decision,
the court commented that normally it would be difficult to conclude, beyond a
reasonable doubt, that Sipe was too dangerous to be released from custody
when two expert witnesses had found that Sipe was not an SVP. However,
the court found the two prosecution experts had been substantially more
credible than the defense experts. Specifically, the court found that Longwell
and Goldberg had impressive backgrounds and “vast experience” in
performing SVP evaluations, and that their conclusions were untainted by
bias and “amply supported by the proven facts.”
         The trial court also stated that the testimony of the retained defense
experts was less credible than that of the prosecution experts, in that both
defense experts had seemed to minimize the proven facts of Sipe’s crimes.
Specifically, the court found that Fisher had seemed to accept Sipe’s versions
of events to conclude that Sipe had simply been “an angry rapist,” rather
than a sexually violent predator. Fisher never explained any underlying facts
that supported Sipe’s anger, and he characterized Sipe’s attack on C.S. as



                                          12
nothing more than a “ridiculous scenario playing out in a van.” The court also
found that Abrams had seemed particularly biased in Sipe’s favor—“a true
believer of sorts”—in that he had limited the category of sexual sadism very
narrowly. The court also thought that Abrams had mischaracterized Sipe’s
conduct more than once, and particularly by referring to Sipe’s mere
“pinching” of breasts of the victims in his van when the evidence had shown
substantially more serious violence.
                                 DISCUSSION
A.    Substantial Evidence
      Sipe argues the judgment must be reversed because the state’s
evidence that he suffered from a “current volitional impairment that would
give rise to a substantial and well-founded risk of danger involving a violent
predatory sex crime lacked solid value and credibility.” The record belies this
claim.
      1.    Applicable Law and Standard of Review
      To be committed as an SVP, the People must prove beyond a reasonable
doubt that “(1) [the defendant] ha[s] been convicted of at least one qualifying
sexually violent offense, (2) he has a diagnosed mental disorder that makes
him a danger to the health and safety of others, and (3) his diagnosed mental
disorder makes it likely he will engage in sexually violent criminal behavior
in the future.” (People v. Orey (2021) 63 Cal.App.5th 529, 561 (Orey); Welf. &
Inst. Code, § 6600, subd. (a)(1).) Sipe challenges the sufficiency of the
evidence of the last two elements.
      As with any challenge to the sufficiency of the evidence, we review the
entire record in the light most favorable to the verdict to determine whether
substantial evidence supports the SVP finding. (People v. Mercer (1999)
70 Cal.App.4th 463, 466.) “[T]his court may not redetermine the credibility of



                                       13
witnesses, nor reweigh any of the evidence, and must draw all reasonable
inferences, and resolve all conflicts, in favor of the judgment.” (People v. Poe
(1999) 74 Cal.App.4th 826, 830.) In particular, we do not reassess the
credibility of experts or reweigh the relative strength of their conclusions.
(Ibid.) “The testimony of one witness, if believed, may be sufficient to prove
any fact. (Evid. Code, § 411).” (People v. Rasmuson (2006) 145 Cal.App.4th
1487, 1508.) “Reversal for insufficiency of the evidence is warranted only if it
appears that ‘ “upon no hypothesis whatever is there sufficient substantial
evidence to support [the judgment].” ’ ” (Orey, supra, 63 Cal.App.5th at
p. 561.)
      2.    Analysis
      The prosecution experts opined that Sipe currently suffered from
sexual sadism, ASPD, and alcohol use disorder, and that these disorders
made Sipe likely to reoffend in a sexually violent predatory manner. They
explained the bases of their opinions and were cross-examined by Sipe’s
counsel. While Sipe points to numerous instances where defense experts
contradicted the state experts, this conflict was for the trier of fact, not the
appellate court, to resolve. (People v. Sumahit (2005) 128 Cal.App.4th 347,
352 (Sumahit).) The trial court’s determination that Sipe qualified as an SVP
shows that it resolved the conflict in expert opinions against Sipe and found
the People’s experts credible. (See, e.g., CALCRIM No. 332 [“If the expert
witnesses disagreed with one another, you should weigh each opinion against
the others”].)
      Sipe contends there is insufficient evidence he currently suffers from
sexual sadism, ASPD, and alcohol use disorder because the prosecution
experts relied on the facts of decades-old offenses to support their diagnoses.
However, experts may properly consider a defendant’s past crimes in



                                        14
assessing whether he currently suffers from a mental disorder. (See Hubbart
v. Superior Court (1999) 19 Cal.4th 1138, 1163–1164.)
      Moreover, it is significant that Sipe refused to meet with Longwell and
Goldberg in 2020 and 2021, while agreeing to meet with defense experts in
2020. In Sumahit, supra, 128 Cal.App.4th 347, the appellate court held that a
similar refusal prohibited an SVP defendant from even raising an appellate
challenge to the sufficiency of the evidence to support the SVP commitment.
(Id. at pp. 353-354.) The court explained: “[W]e cannot overlook the
significance of defendant’s refusal to be interviewed by either of the state’s
experts. The law has a strong interest in seeing to it that litigants do not
manipulate the system, especially where to hold otherwise would permit
them to ‘ “trifle with the courts.” ’ [Citations.] Here, defendant fully
cooperated with his own psychologist, while denying the People’s doctors the
opportunity to interview him . . . . A sex offender cannot deny the state access
to the workings of his mind and then claim a lack of proof that he has a
current psychological disorder. Because he refused to be interviewed by the
state’s experts, who could have formed an opinion as to his present
dangerousness, defendant has forfeited the claim that the state did not prove
that he was currently dangerous. [Fn. omitted.]” (Ibid.) Although we decline
to find that Sipe forfeited his contention that the People failed to prove he is
currently dangerous, Sipe’s refusal to meet with Longwell and Goldberg
constitutes evidence that Sipe remained a sexually violent predator at the
time of trial. (Orey, supra, 63 Cal.App.5th at p. 563.)
      Additionally, Sipe’s “refusal to undergo treatment constitutes potent
evidence that he is not prepared to control his untreated dangerousness by
voluntary means. . . . A patient’s refusal to cooperate in any phase of
treatment may therefore support a finding that he ‘is not prepared to control



                                        15
his untreated dangerousness by voluntary means if released unconditionally
to the community.’ ” (Sumahit, supra, 128 Cal.App.4th at pp. 354-355.)
      Finally, that Sipe did not engage in any overt sexual sadism or alcohol
abuse while at the state hospital is not remarkable, but is, in fact, “to be
expected.” (Orey, supra, 63 Cal.App.5th at p. 563.) “The fact that defendant
has not misbehaved in a strictly controlled hospital environment does not
prove he no longer suffers from a mental disorder that poses a danger to
others.” (Sumahit, supra, 128 Cal.App.4th at p. 353.) Sipe engaged in
predatory acts of sexual violence against vulnerable victims while
intoxicated. Because he currently lacks ready access to vulnerable victims
and alcohol, his lack of outward signs of sexual deviance is not dispositive of
whether he is likely to reoffend if released into society at large. “Such an
assessment must include consideration of his past behavior, his attitude
toward treatment and other risk factors applicable to the facts of his case.”
(Sumahit, supra, 128 Cal.App.4th at p. 353.) Other risk factors in this case
include Sipe’s continued lack of empathy and lack of remorse, which the state
experts explained are hallmarks of ASPD.
      Sipe’s reliance on People v. Johnson (2020) 55 Cal.App.5th 96 and
People v. Redus (2020) 54 Cal.App.5th 998 is misplaced. Johnson reversed a
commitment extension order where the record was devoid of evidence
suggesting the 69-year-old mentally disordered offender’s decompensation in
an unsupervised setting would lead to violence, particularly in light of the
fact that he had spent 11 years in the community and had stopped taking his
medication for periods of time with no violent repercussions. (Johnson, at
pp. 108–109.) Additionally, some of the defendant’s delusions “had ‘gone
away’ ” and there was no “evidence of recent violence or aggression.” (Id. at
pp. 99, 101, 110.) In Redus, the appellate court concluded the prosecution



                                       16
failed to “provide the required link” between the defendant’s “mental illness
and his purported difficulty in controlling his potentially dangerous
behavior.” (Redus, at p. 1013.) Redus noted there had “not been a hint of
violence, threatening behavior, or aggressiveness of any kind” by the 73-year-
old defendant — a “ ‘fragile old man’ ” — for more than four decades, “even
through [conditional] releases and medication lapses.” (Id. at pp. 1011, 1012.)
In contrast to these cases, diagnostic evidence demonstrated that Sipe was in
the high-risk category for reoffending; this evidence was bolstered by the fact
that Sipe refused to make a meaningful effort towards rehabilitation in the
SOTP.
      We conclude that Sipe’s refusal to accept treatment, coupled with valid
diagnoses that he suffers from sexual sadism, ASPD, and alcohol use disorder
are sufficient to sustain the trial court’s finding that he suffers from a
diagnosable mental disorder that makes it likely he will engage in sexually
violent criminal and predatory conduct if released. (See Sumahit, supra,
128 Cal.App.4th at p. 355.)
B.    Trial Court’s Duty to Supervise and Manage Case Delays
      Sipe argues that the trial court failed “to actively supervise and
manage this case to [e]nsure that years of continuances and delay in trial
setting” was the result of “a personal, informed and voluntary decision” that
he made. In response, the Attorney General engages in a thorough due
process analysis regarding the timelines of Sipe’s trial, arguing that the trial
court reasonably found that the delay was either caused by Sipe or was
sought for his benefit. Sipe does not quarrel with the details of that analysis
in his reply, but contends that the blame cannot be shifted to him when the
trial court failed in its duty actively to manage the case and to inquire
directly as to his wishes.



                                        17
      1.     Background
             a.   SVP Petition Filed Followed by Years of Continuances
      The Alameda County District Attorney’s Office filed a petition for Sipe’s
commitment as an SVP in August 2010. Sipe appeared in court for
arraignment on the SVP petition on August 13, 2010. Counsel was appointed
and the matter was continued to September 10, 2010, at which time Sipe
personally waived time for his probable cause hearing.
      The probable cause hearing concluded on February 3, 2012. Sipe, who
was present at the hearing, was not asked about his desire for a trial.
Between February 2012 and March 2017, it appears Sipe’s case was called at
least 23 times. However, as neither party provided an oral record from any of
the continuances, the record is unclear about who sought the continuances
and for what reasons, and whether there were any objections or good cause
findings.
      A newly assigned deputy public defender appeared in July 2017; he
continued the case himself 12 times through November 2019 without any
motions, hearings or a trial setting.6 Sipe’s personal appearance was
consistently waived at each appearance and the clerk’s record provides no
reasons for the continuances. In November 2019, new defense counsel was
appointed.
             b.   Sipe’s Motion to Dismiss and Evidentiary Hearing
      On April 10, 2020, defense counsel filed a motion to dismiss the SVP
petition as untimely under People v. Superior Court (Vasquez) (2018)
27 Cal.App.5th 36 (Vasquez).


      6 As Sipe notes, it is difficult to accurately total the number of
unexplained continuances based on the overlapping time frames set out by
the trial judge.


                                      18
      The trial court heard testimony on Sipe’s motion to dismiss the SVP
petition on November 6 and 20, 2020, and January 22, 2021. Sipe was
present for all but one session of the evidentiary hearing.
      Sipe testified on his own behalf. He stated that Dr. Schwartz and Dr.
Richard Romanoff previously had found in 2009 that he did not meet the SVP
criteria. He believed that if he went to trial, both doctors would have made
favorable witnesses for him. But he also admitted that he did not ask either
of his public defenders to set the case for trial.
      Sipe explained that he and Margo George, his first attorney, had
discussed setting the case for trial, but he had asked her to continue the case
because he hoped to “flip” the state’s evaluators, i.e., change their opinions
about whether he met the SVP criteria. Sipe also said that he and George
agreed that she would litigate motions while he would engage in sex offender
treatment at Coalinga State Hospital in the hope of flipping the state
evaluators. Specifically, Sipe had said to George “many times,” “[L]et’s run
this until how far we can go [sic] to see if everything will be dropped.” Sipe
added, “And over a couple of years, this is what we did, up until [George’s]
retirement.” Sipe also said he did not want to risk “a lifetime commitment by
going to trial and losing,” and he probably would not have felt good if the
judge had set the case for trial. When asked if he was personally hopeful to
receive an SVP trial, Sipe responded, three times, that that decision was for
his attorney to make. Overall, Sipe said he was happy with the way that
George had handled his case.
      In explaining his prior relationship with his second attorney, Sachiel
Slavin, Sipe said that he and Slavin had talked about possibly taking the
case to trial, and that Slavin had encouraged him to speak up if he ever
wanted to do so. Sipe admitted he never “got back” to Slavin on that issue.



                                        19
Sipe knew at the time that if he had gone to trial and lost, he would have
been subject to an indeterminate hospital commitment. He never wanted to
risk that happening.
      Dr. Romanoff testified that he had determined in 2009 that Sipe did not
meet the criteria for civil commitment under the SVPA. Romanoff had
stopped doing SVP evaluations in about 2013, however, and he had not kept
current with the “specialized field of forensic study” involved in such
evaluations. As a result, he thought he would not be a helpful witness for
Sipe at an SVP hearing.
      The prosecutor called both of Sipe’s former public defenders to testify at
the hearing. Attorney George testified that she had spent over 30 years at the
public defender’s office before retiring in March 2017. George said that Sipe
initially wanted to “move the case along as quickly as possible.” After the
probable cause hearing, however, Sipe did not want to go to trial and never
asked her to set a trial date. George and Sipe agreed that their best strategy
would be for him to pursue the SOTP at Coalinga State Hospital while she
tried to get his case dismissed (or, at the very least, get new and more
favorable psychological evaluations). Sipe had asked her to continue the case,
and she thought that was wise. George said she would have set a trial date if
Sipe had asked for one, but he never did. Because George did not believe a
trial was in Sipe’s best interests, she did not push the idea.
      George said that she and Sipe hoped they could flip an evaluator.
George confirmed on cross-examination that neither the prosecution nor the
trial court ever “pushed” her to set a trial date. She could not recall the court
ever making a good cause finding to continue the case, but she also had no
memory of how requests for continuances were addressed by the court.




                                       20
      When specifically asked if Sipe had ever waived his right to a speedy
trial, George said that “nobody knew” at that time that there was any such
right in an SVP proceeding. She knew that Sipe had a due process right to a
trial within a reasonable time period, but she thought Sipe may have waived
that right at the conclusion of the probable cause hearing. She had no
independent memory of such a waiver, however, and the court records did not
indicate such a waiver.
      Sipe’s second attorney, Sachiel Slavin, testified about the public
defender office’s heavy caseload, but he denied that he had ever been too busy
to prepare for or try a case. He said the office funding and staffing did not
affect his decision to set a trial date in Sipe’s case. Slavin explained that he
rarely arranged to have Sipe brought to court for appearances because the
conditions at the jail were “horrific,” and Slavin kept in regular contact with
Sipe by phone, written correspondence, and occasional personal visits at
Coalinga State Hospital. Also, Slavin understood that Sipe “explicitly did not
want to be brought to the jail in order to be present in court.”
      When evaluating an SVP case, Slavin considered many factors,
including the client’s diagnosis and treatment status, the qualifying offenses,
a defense expert’s opinion (if any), and the client’s age and desire for a trial.
However, a client’s demand for a trial was “just about determinative,” even if
Slavin felt “other factors weigh[ed] against” going to trial. Slavin had talked
with Sipe “about his desire or not to go to trial” and the “benefits and
consequences of litigating the case in that way.” At one point Slavin testified
that he did not believe Sipe had made a “trial demand”, and he later said,
twice, that he saw no need to override Sipe’s “explicit desire not to go to trial.”
      Rather than set the case for trial, Slavin felt it was in Sipe’s best
interests to litigate the case in other ways. Slavin discussed with Sipe



                                        21
“different legal strategies and evidence-gathering strategies” that they were
“going to embark upon,” and Slavin was “endeavoring to do those things.”
They did not set a trial date because it was Sipe’s “explicit desire” not to do
so. Slavin strongly believed that Sipe would have been harmed by going to
trial and risking adjudication as an SVP because there would be lifetime
consequences like “more onerous” registration and residency requirements.
Slavin believed he had competently represented Sipe and that he had
followed the plan they had mutually agreed upon.
      At the conclusion of his testimony, Slavin again said that Sipe had
always been “explicit” in not wanting Slavin to set a trial date.
      The parties stipulated that the other psychologist who had evaluated
Sipe in 2009, Dr. Mark Allen Schwartz, died on February 7, 2017.
            c. Court’s Ruling and Writ Proceedings
      In a detailed, 33-page memorandum of decision, the trial court denied
Sipe’s motion to dismiss. The court explained that Sipe had demonstrated
that he was prejudiced by the delay due to the loss of favorable witnesses.
Nevertheless, the court concluded that prejudice was “outweighed by Sipe’s
express desire to avoid trial.”
      Sipe petitioned this court for a writ of mandamus. We summarily
denied the petition, noting the trial court’s “well-reasoned” analysis.
      2.    Analysis
      Under the SVPA, the state can civilly commit an individual found to be
an SVP indefinitely for confinement and appropriate treatment in a state
hospital. (§ 6604.) “The SVPA does not establish a deadline by which a trial
on an SVP petition must be held after the trial court finds probable cause to
believe the inmate is an SVP.” (Vasquez, supra, 27 Cal.App.5th at p. 57.)




                                       22
Further, because it is a civil proceeding—not a criminal prosecution—the
Sixth Amendment right to a speedy trial does not apply. (Ibid.) Nevertheless,
“[b]ecause civil commitment involves a significant deprivation of liberty, a
defendant in an SVP proceeding is entitled to due process protections.”
(People v. Otto (2001) 26 Cal.4th 200, 209.) This includes the due process
right to a timely trial. (In re Butler (2020) 55 Cal.App.5th 614, 638.)
      Preliminarily, we agree the trial court had an obligation to ensure Sipe
received a timely trial. “Even where the attorneys stipulate to continue a trial
date, the trial court has an obligation to determine whether there is a good
cause for the continuance. The trial court also has a responsibility absent a
written time waiver to inquire of a defendant whether he or she agrees to the
delay.” (Vasquez, supra, 27 Cal.App.5th at p. 75; People v. Williams (2013)
58 Cal.4th 197, 251 [“the trial court has an affirmative constitutional
obligation to bring the defendant to trial in a timely manner”].) Even a
“neutral reason such as negligence or overcrowded courts should be weighted
less heavily [against the government] but nevertheless should be considered
since the ultimate responsibility for such circumstances must rest with the
government rather than with the defendant.” (Barker v. Wingo (1972)
407 U.S. 514, 531.)
      There were more than 30 continuances in this case over 10 years.
However, it is unclear who sought the continuances, if any reasons were
stated on the record, and whether there were any objections or good cause
findings. Sipe contends the trial court—by failing to “actively supervise and
manage” his case to ensure that “years of continuances and delay in trial
setting” was the result of his “personal, informed, and voluntary” decision—
abandoned its role as “captain of the ship.” (Vasquez, supra, 27 Cal.App.5th
at p. 76.) To a certain degree, he is correct. However, Sipe’s express desire to



                                       23
avoid trial mitigated any prejudice caused by any lapses in “judicial
housekeeping.” (See, e.g., Vermont v. Brillon (2009) 556 U.S. 81, 89
[discussing defendant’s role in delay].)
      Butler, cited by Sipe, does not advance his claims. In Butler, the
defendant made several “ ‘sincere and repeated demands’ for a timely trial”
dating back to the filing of the SVP petition. (In re Butler, supra,
55 Cal.App.5th at p. 649.) Among other things, the record contained letters
by the defendant to the trial judge and one of his public defenders; testimony
by the same public defender at the evidentiary hearing; defendant’s
statements at a Marsden7 hearing; counsel’s statements to the court during
the same hearing; and defendant’s declaration submitted in support of his
habeas petition. (Ibid.)
      Unlike Butler, there was no evidence that Sipe made sincere and
repeated demands for trial or otherwise conveyed any concerns about the
delays in setting a trial date. Rather, Sipe testified at the evidentiary hearing
that he did not want to go to trial. Sipe reported he had instructed attorney
George to “run” the case out as long as possible. Both of his public defenders
corroborated Sipe’s story. George testified that Sipe asked her to push the
case off for as long as possible. Slavin explained they did not set a trial date
because it was Sipe’s “explicit desire” not to do so.
      Accordingly, on this record, any error by the trial court in its
management of this case was harmless under any standard.
                                 DISPOSITION
      The judgment is affirmed.


                                             GOLDMAN, J.


      7   People v. Marsden (1970) 2 Cal.3d 118.

                                        24
WE CONCUR:

STREETER, Acting P. J.
BROWN, J.




                         25